DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 31 recites the limitation "the coating".  There is insufficient antecedent basis for this limitation in the claim.  It appears this claim should depend from claim 29.  Claims 33 and 34 are rejected for their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28, 45 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meijden et al, “The IWC Ocean Bund Diver’s Watch”.
Regarding claim 28, Meijden discloses a mechanical watch mechanism comprising: metallic parts, wherein each part of the mechanical watch mechanism has a relative magnetic permeability of less than 1.01 (col 1, par. 4 “completely anti-magnetic” also see col 2 par. 1).
Regarding claim 45, Meijden discloses a watch or measurement instrument comprising: individual parts at least partially composed of metal, wherein all individual parts of the watch or of the measurement instrument have a relative magnetic permeability of less than 1.01 (col 1, par. 4 “completely anti-magnetic” also see col 2 par. 1).
Regarding claim 46, Meijden discloses a method for producing a mechanical watch mechanism, comprising: producing the individual parts of the mechanical watch mechanism (col 4) wherein the individual parts are at least partially composed of metal and each individual part has a relative magnetic permeability of less than 1.01 (col. 4, par. 2 “completely anti-magnetic” also see col 1, par. 4 and col 2 par. 1); and assembling the individual parts to form a mechanical watch mechanism (col 4 par 3-5, col 6 par. 4).

Claim 47 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganter et al, US 3,620,005.
Regarding claim 47, Ganter discloses a pinion shaft (22) composed of metal (Copper Beryllium) for a mechanical watch mechanism or measurement instrument (col. .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Meijden as applied to claim 28 above, and further in view of Estoppey Reber SA, CH 681370 (Reber, see attached machine translation).
Regarding claims 29 and 32, Meijden does not explicitly disclose a coating.
Reber discloses a coating (NiP) for a beryllium copper (page 2 line 60) which increases hardness (page 3 lines 85-90).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Meijden to include a NiP coating for the purpose of reducing wear of the device as taught by Reber (page 3).
Regarding claims 31 and 34, the coating is a nickel or chemical nickel layer (page 2 line 61).
Regarding claim 33, the nickel layer has a phosphorus fraction of greater than 10% (page 2 line 63, 12%).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Meijden and Reber as applied to claim 29 above, and further in view of Wrought Copper Beryllium Alloy Compositions NPL (Alloy NPL).
Meijden and Reber do not explicitly disclose the claimed copper beryllium having 0.2% lead.
Alloy NPL teaches a copper beryllium alloy having 0.2% lead.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the alloy taught by the NPL for the purpose of high strength and machinability (Alloy NPL page 2, line 12).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Meijden and Reber as applied to claim 29 above, and further in view of Miya, US 2004/0093730.
Regarding claim 35, Meijden and Reber do not explicitly disclose the NiP coating is an amorphous metal.
Miya discloses an amorphous NiP metal coating [0037].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an amorphous metal NiP coating in the device of Meijden to ensure the hardness of the nonmagnetic materials and to provide an abrasion and scratch resistant finish as taught by Miya.

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Meijden and Reber as applied to claim 29 above, and further in view of Ganter.
Regarding claim 36, Meijden and Reber disclose a pinion shaft, wherein the pinion shaft includes a pinion and a shaft, but do not explicitly disclose it is formed in one piece.
Ganter discloses a pinion shaft that is made in one piece (col. 2 line 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a pinion shaft made in one piece for simplification of manufacturing and reduction in number of parts needed.
Regarding claim 37, Meijden and Reber do not explicitly disclose the shaft is a balance wheel shaft for rotatable mounting of the balance wheel.
Ganter discloses a balance wheel shaft for rotatable mounting of the balance wheel (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the nonmagnetic shaft in a balance wheel arrangement to prevent the influence of magnetic fields from disturbing or disrupting the accuracy of the device.

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Meijden as applied to claim 28 above, and further in view of Matthey SA NPL.
Meijden does not explicitly disclose the list watch parts are produced from an alloy having the claimed constituents.
Matthey discloses an alloy used in the watch industry with main components cobalt, chromium, iron and nickel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the alloy taught by Matthey to produce at least one of the claimed parts for the reason that the alloy is known for its high tensile strength and corrosion resistance and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Regarding claim 39, Meijden and Matthey disclose the alloy is composed of the following elements: between 39 and 41 percent cobalt, between 19 and 21 percent chromium, between 15 and 18 percent nickel, between 6.5 and 7.5 percent molybdenum, between 1.5 and 2.5 percent manganese, less than 3 percent other materials, and a residual content of iron (Matthey page 1).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Meijden as applied to claim 28 above, and further in view of Araki, 2012/0155229.
Regarding claim 40 Meijden does not explicitly disclose a multiplicity of screws composed of a titanium alloy.
Araki discloses screws (61) made of a titanium alloy [0059].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use titanium screws in the device of Meijden because the titanium alloy is non-magnetic which follows with the design goals of Meijden.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Meijden as applied to claim 28 above, and further in view of DuBois, US 2015/0286188.
Meijden does not explicitly disclose at least one part of the watch mechanism is a spiral spring of a balance wheel, an escapement wheel, and/or an escapement piece, and is produced from silicon.
Dubois discloses a timepiece assortment produced from silicon [0018]-[0024].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use parts produced from silicon as taught by Dubois for the purpose of avoiding adhesive bonding and because it is nonmagnetic and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.

Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Meijden as applied to claim 28 above, and further in view of Von Gruenigen, US 2014/0198625.
Regarding claim 42, Meijden does not explicitly disclose at least one part of the watch mechanism composed of an amagnetic high-grade steel which has more than 10% chromium.
Von Gruenigen discloses a pivot shaft made from an amagnetic high-grade steel which has more than 10% chromium [0042].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use parts produced from the steel taught by Von Gruenigen for the purpose of good machinability and amagnetic properties and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Regarding claim 43, Meijden and Von Gruenigen disclose he at least one part composed of the amagnetic high-grade steel is a shaft (Von Gruenigen, 1).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Meijden as applied to claim 28 above, and further in view of Gruenig, US 2015/0286189.
Regarding claim 44, Meijden does not explicitly disclose that the watch mechanism satisfies the NIHS 91-10 standard.
Gruenig discloses the importance of satisfying the standards [0024].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to ensure the shock resistance and hardness of the pivot of Meijden satisfied the NIHS 91-10 standard because standards are known requirements for ensuring quality work products for consumers and all manufacturers would have therefore been motivated to meet the known standard.

Claims 48, 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Ganter as applied to claim 47 above, and further in view of Estoppey Reber SA, CH 681370 (Reber, see attached machine translation).
Regarding claims 48 and 51, Ganter does not explicitly disclose a coating.
Reber discloses a pinion shaft produced from a beryllium copper (page 2 line 60) and coated with a coating (NiP) which is applied to the beryllium copper and which increases hardness of the beryllium copper (page 3 lines 85-90).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ganter to include a NiP coating for the purpose of reducing wear of the device as taught by Reber (page 3).
Regarding claims 50 and 53, the coating is a nickel or chemical nickel layer (page 2 line 61).
Regarding claim 52, the nickel layer has a phosphorus fraction of greater than 10% (page 2 line 63, 12%).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Ganter and Reber as applied to claim 48 above, and further in view of Wrought Copper Beryllium Alloy Compositions NPL (Alloy NPL).
Ganter and Reber do not explicitly disclose the claimed copper beryllium having 0.2% lead.
Alloy NPL teaches a copper beryllium alloy having 0.2% lead.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the alloy taught by the NPL for the purpose of high strength and machinability (Alloy NPL page 2, line 12).

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Ganter and Reber as applied to claim 48 above, and further in view of Miya, US 2004/0093730.
Regarding claim 54, Ganter and Reber do not explicitly disclose the NiP coating is an amorphous metal.
Miya discloses an amorphous NiP metal coating [0037].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an amorphous metal NiP coating in the device of Ganter to ensure the hardness of the nonmagnetic materials and to provide an abrasion and scratch resistant finish as taught by Miya.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/           Examiner, Art Unit 2844                                                                                                                                                                                             

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833